Citation Nr: 1021232	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  02-20 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus (plantar fasciitis), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from July 1945 to 
February 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Philadelphia, 
Pennsylvania.  In December 2007, a hearing on appeal was held 
before the undersigned, who is the Acting Veterans Law Judge 
designated by the Chairman to conduct that hearing.  A 
transcript of the hearing is of record.  Following the 
hearing, the claim was remanded in February 2008 for the 
purpose of obtaining additional medical information.  The 
claim has since been returned to the Board for review.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2009), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  The appellant's bilateral foot disability has been 
manifested by subjective complaints of moderate pain on 
manipulation and use of the feet.  The disability is severe 
with objective evidence of tenderness and, on occasion, 
characteristic callosities.

2.  There has been no evidence of marked inward displacement 
or severe spasm of the tendo Achilles on manipulation, and no 
indication of pronounced disability.





CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
criteria for a 30 percent disability rating, but no higher, 
for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 5276 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).  With respect to the issue before the 
Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court has also held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 
(2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

The record reflects that in July 2002, the appellant 
underwent an examination of his feet.  Prior to the exam, the 
appellant complained of constant pain particularly upon 
prolonged walking.  The examiner reported that there was mild 
loss of the great arch of both feet but there was no 
pronation deformity or callosities.  Achilles tenderness was 
however noted.  At that time, the appellant's foot condition 
was labeled as mild with no evidence of fatigability or 
incoordination.  

Following that examination, the appellant submitted a written 
statement from his podiatrist.  Said statement was dated 
September 2002.  The podiatrist wrote that the appellant had 
pronounced pes valgus foot deformity with extreme pronation.  
Orthotics were recommended and the examiner concluded that 
the orthotics would support the appellant's medial 
longitudinal arch which would relieve the effects.  

Another VA examination of the feet was performed in October 
2002.  The VA examiner found that there was not "marked" 
pronation of the feet and tenderness of the plantar aspect of 
either foot was not found.  It was further reported that 
there was not "marked inward displacement or severe spasms 
of the tendo-Achilles on manipulation or in stance."  Marked 
deformity was not found but pain was reported, and some 
deformity was found.

In January 2010, the appellant underwent another examination 
of his feet.  Prior to the examination, the appellant 
complained of moderate to severe foot pain along with 
weakness and fatigue.  Although the appellant walked with a 
mild to moderate slow antalgic gait, he acknowledged that the 
orthotics were effective.  The appellant further told the 
examiner that he had difficulty walking or standing for more 
than five minute intervals.  

Upon examination, the examiner found that the appellant had 
complete range of motion of the toes and that the range of 
motion was not limited upon repetition times three.  The 
examiner further noted that there was no edema, weakness, or 
instability of the feet but that there was moderate 
tenderness along the entire plantar aspect of each foot.  It 
was further reported that the appellant exhibited mild to 
moderate pain on manipulation of the feet.  Nevertheless, 
functional impairment was not determined to be impaired 
although it was repeatedly noted in the examination report 
that the appellant could only stand or walk for short periods 
of time.  

The appellant's miscellaneous medical records stemming from 
2000 to the present have been obtained and included in the 
claims folder for review.  These records do show specific, 
repeated treatment for bilateral pes planus.  However, they 
only describe the treatment received for the foot disorder.  

The appellant's bilateral pes planus (flatfeet) has been 
rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 5276 
(2009), which indicates mild symptoms, which are relieved by 
a built-up shoe or arch support, warrant a noncompensable 
rating.  Where there is a weight-bearing line over or medial 
to the great toe, inward bowing of the tendo-Achilles, pain 
on manipulation and use of the feet, a moderate disability 
will be found, and a 10 percent rating awarded.  A severe 
disability is exhibited by objective evidence of deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities; a severe 
disability rating will be granted a 30 percent evaluation.  
Marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the tendo-
Achilles on manipulation, without improvement by orthopedic 
shoes or appliances warrants a 50 percent evaluation for a 
pronounced bilateral disability.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a disability under codes that provide a 
rating solely on the basis of loss of range of motion, VA 
must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2009).



As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.); 
(b)  More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); 
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.); 
(d)  Excess fatigability; 
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly; 
(f)  Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2009).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  With respect to the appellant's 
service-connected bilateral foot disability, there are 
additional rating criteria that should be considered.  
Consideration is therefore given to whether other diagnostic 
criteria might be more appropriate or more beneficial to the 
appellant.  He does not have weak foot or claw foot, so 
Diagnostic Codes 5277 and 5278 would not apply.  38 C.F.R. 
Part 4 (2009).  Diagnostic Code 5279 for metatarsalgia (i.e., 
pain and tenderness in the metatarsal region) provides a 10 
percent evaluation whether unilateral or bilateral.  This is 
the highest rating available under this code.  Because the 
appellant is already rated as 10 percent disabling, this code 
is not for application.  Hammertoes of all toes without claw 
foot are evaluated as 10 percent disabling if unilateral 
under Diagnostic Code 5282.  38 C.F.R. Part 4 (2009).  The 
appellant does not have hammertoes and this rating criteria 
is not for consideration.  He also does not have a foot 
injury to be evaluated under Diagnostic Code 5284.  38 C.F.R. 
Part 4 (2009).

In determining whether an increased evaluation is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the evidence is against the claim, 
in which case an increased rating must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based upon the above 
findings, the Board finds that the evidence more closely 
approximates the rating criteria that would allow for the 
assignment of a 30 percent disability rating.  The evidence 
does indicate that over the course of the appeal that the 
appellant has suffered from characteristic callosities.  
There has been tenderness on the bottom of both feet, with 
some displacement of the Achilles alignment when weight 
bearing.  Although marked disfigurement has not been 
diagnosed, some disfigurement of the feet has been reported.  
The appellant's private doctor has indicated that the 
appellant has suffered from marked pronation bilaterally and 
that orthotics, which the appellant now uses, would somewhat 
alleviate this manifestation.  Additionally, it has been 
repeatedly noted that the appellant suffers from mild to 
moderate pain, and that the pain produced by his feet 
inhibits his ability to stand or walk for longer than five 
minutes.  Accordingly, the Board finds that he is entitled to 
a 30 percent disability rating, but no higher, from the date 
of his claim.

In addressing whether he is entitled to a higher 50 percent 
rating at any time of the appeal, the Board finds that he is 
not, as the only evidence of pronounced, marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement or severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
is the report from the private podiatrist dated September 23, 
2002.  However, this evidence is outweighed by the 3 VA 
examinations, none of which show pronounced, marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the 
tendo Achilles on manipulation.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2009) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
appellant experiences pain when walking and standing, but the 
evidence has not shown that the appellant actually has 
limitation of motion of either foot.  There is a lack of 
objective medical evidence showing that the appellant suffers 
any additional measurable functional loss and/or limitation 
of motion during flare-ups or with use.  The examiners that 
have seen the appellant have agreed.

In sum, the Board allows the appellant's claim.  The benefit-
of-the-doubt-rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009).

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for a bilateral foot 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the appellant's disability 
with the established criteria found in the rating schedule 
shows that the rating criteria reasonably describes the 
appellant's disability level and symptomatology; as discussed 
above, the rating criteria considers loss of motion as well 
as pain on motion.

The Board further observes that, even if the available 
schedular evaluation for the condition is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his foot 
disorder.  Additionally, there is not shown to be evidence of 
marked interference with employment solely due to the 
disability.  There is nothing in the record which suggests 
that the disability affecting both feet markedly impacts his 
ability to perform a job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture. 

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2009) is not warranted.

ORDER

An evaluation of 30 percent for bilateral pes planus (plantar 
fasciitis) is granted, subject to the regulations governing 
the disbursement of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


